DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/12/2021 has been entered. Claims 1-7 and 9-20 remain pending in the application. Applicant's amendments to the claims have overcome 112(b) rejections previously set forth in the Non-Final Office Action mailed 04/14/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (U.S. PG-PUB NO. 2018/0158188 A1) in view of Wang (CN 106408038 A).
-Regarding claim 1,  Chu discloses a character image processing method (Abstract; FIGS. 2-4), comprising: obtaining at least one image block containing a character in a character image (FIG. 2, step 201; FIG. 5; [0028]; [0030]); obtaining, on the basis of a neural network ([0043]-[0045]; [0057]; [0060]-[0064]; FIG. 4), image block form transformation information of each of the at least one image block (FIG. 4; [0061]-[0064]), the image block form transformation information being used for FIG. 2, steps 202-204; FIG. 3; [0044], [0062] “specific angle”, “plurality of directions”; [0047], “determined orientation”; [0048]); obtaining indication information indicating whether an area occupied by the character in the image block satisfies a predetermined requirement ([0045], “confidence score”; [0048]-[0050]); in a case where the indication information indicates that the area occupied by the character in the image block satisfies the predetermined requirement (FIG. 3, step 304, [0059], “predefined threshold”), performing, according to the image block form transformation information, form transformation processing on the character image (FIG. 3, steps 303-304; FIG. 2); and performing character recognition on the character image which is subjected to the form transformation.
Chu is silent to teach more details of transformation information and performing character recognition on the character image which is subjected to the form transformation.
In the same field of endeavor, Wang teaches details of transformation information (Wang: FIG. 2; description pages 3-4, “affine transformation”, equations (5)-(9)) and performing character recognition on the character image which is subjected to the form transformation (Wang: FIGS. 1-4; Abstract; description page 4, paragraphs 3-5; description page 5, paragraph 3).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Chu with the teaching of Wang by performing transformation processing on the character image to a predetermined orientation and then performing character recognition on the character 
-Regarding claim 2, Chu is silent to teach wherein the obtaining at least one image block containing a character in a character image comprises (FIG. 2, step 201; FIG. 5; [0028]): performing cutting processing on the character image to obtain the at least one image block containing the character in the character image; or performing filling processing on the character image to obtain the at least one image block containing the entire character image.
In the same field of endeavor, Wang teaches wherein the obtaining at least one image block containing a character in a character image comprises: performing cutting processing on the character image to obtain the at least one image block containing the character in the character image (Wang: description page 4, paragraph 4, lines 11-12, “adjust the size of 64*64 samples image to 28*28); or performing filling processing on the character image to obtain the at least one image block containing the entire character image (Wang: description page 4, paragraph 4, lines 11-12, “2 blank pixels are added”, “resized image”, “final … sample image …”32*32”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Chu with the teaching of Wang by performing cutting processing on the character image in order to reduce dimension and reduce the training amount of neural network.
-Regarding claim 3, Chu is silent to teach wherein the performing cutting processing on the character image to obtain the at least one image block containing the character in the character image comprises: cutting, by taking the central position of the 
In the same field of endeavor, Wang teaches wherein the performing cutting processing on the character image to obtain the at least one image block containing the character in the character image comprises: cutting, by taking the central position of the character image as the center, and the short side of the character image as the side length, one image block from the character image (Wang: description page 4, paragraph 4, line 11, “using the algorithm of nearest neighbor interpolation”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Chu with the teaching of Wang by performing cutting processing on the character image in order to reduce dimension and reduce the training amount of neural network.
-Regarding claim 4, the combination further discloses wherein the image block form transformation information comprises at least one of perspective transformation information of the image block; or image block rotation information indicating an integer multiple of 90 degrees (Chu: [0052], “rotated”;  [0062], “specific angle “, “plurality of directions “, “up, down, right, and left”).
-Regarding claim 5, Chu further discloses wherein the performing, according to the image block form transformation information, form transformation processing on the character image comprises (FIGS. 2-4): performing, according to the image block rotation information, rotation processing by the integer multiple of 90 degrees on the character image ([0052], “rotated”;  [0062], “specific angle “, “plurality of directions “, “up, down, right, and left”); 

In the same field of endeavor, Wang teaches wherein the performing, according to the image block form transformation information, form transformation processing on the character image comprises (Wang: FIG.1; Abstract): performing, according to the image block rotation information, rotation processing by the integer multiple of 90 degrees on the character image; determining, according to the perspective transformation information, a perspective transformation matrix; and performing perspective transformation on a rotated character image by using the perspective transformation matrix (Wang: FIG. 2; description pages 3-4, “affine transformation”, equations (5)-(9); FIG. 4; Abstract).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Chu with the teaching of Wang by performing transformation processing on the character image to a predetermined orientation and then performing character recognition on the character image which is subjected to the form transformation in order to improve accuracy of character recognition and save computation cost of neural network training.
-Regarding claim 9, the combination further discloses wherein in a case where the indication information indicates that the area occupied by the character in the image block does not satisfy the predetermined requirement, the operation of performing, Chu: FIG. 3, step 304; [0059]).
-Regarding claim 10, the combination further discloses wherein the obtaining indication information indicating whether an area occupied by the character in the image block satisfies a predetermined requirement comprises (Chu: FIGS. 2-4): obtaining, on the basis of the neural network (Chu: [0043]-[0044]; [0057]; [0060]-[0064]; FIG. 4), the indication information indicating whether the area occupied by the character in the image block satisfies the predetermined requirement (Chu: FIG. 3).
-Regarding claim 11, the combination further discloses wherein the obtaining indication information indicating whether an area occupied by the character in the image block satisfies a predetermined requirement comprises (Chu: FIGS. 2-5): in a case where the at least one image block is a plurality of image blocks (Chu: FIG. 5; [0028]; [0036]), determining whether the area occupied by the character in each of the plurality of image blocks satisfies a preset requirement (Chu: [0045], “confidence score”; [0048]-[0050]; FIG. 3); determining a proportion of image blocks with areas occupied by the character satisfying the preset requirement in the plurality of image blocks (Chu: [0039], “determining orientation of the part of the image”; [0042]; [0027]); and if the proportion is greater than a preset proportion, generating indication information indicating that the area occupied by the character in the image block satisfies the predetermined requirement (Chu: FIG. 3; [0039]; [0042]).
-Regarding claim 12, the combination further discloses wherein the method further comprises: if the proportion is not greater than the preset proportion, generating Chu: [0042]).
-Regarding claim 19, Chu discloses an electronic device (FIG. 1), comprising: a memory (FIG. 1, memory 28), configured to store a computer program ([0022]; [0065]-[0066]); and a processor (FIG. 1, unit 16), configured to execute the computer program stored in the memory ([0070]), wherein when the computer program is executed, following operations are implemented ([0065]): obtaining at least one image block containing a character in a character image (FIG. 2, step 201; FIG. 5; [0028]; [0030]); obtaining, on the basis of a neural network ([0043]-[0045]; [0057]; [0060]-[0064]; FIG. 4), image block form transformation information of each of the at least one image block (FIG. 4; [0061]-[0064]), the image block form transformation information being used for changing a character orientation in an image block to a predetermined orientation (FIG. 2, steps 202-204; FIG. 3; [0044], [0062] “specific angle”, “plurality of directions”; [0047], “determined orientation”; [0048]); obtaining indication information indicating whether an area occupied by the character in the image block satisfies a predetermined requirement ([0045], “confidence score”; [0048]-[0050]); in a case where the indication information indicates that the area occupied by the character in the image block satisfies the predetermined requirement (FIG. 3, step 304, [0059], “predefined threshold”), performing, according to the image block form transformation information, form transformation processing on the character image (FIG. 3, steps 303-304; FIG. 2); and performing character recognition on the character image which is subjected to the form transformation.

In the same field of endeavor, Wang teaches details of transformation information (Wang: FIG. 2; description pages 3-4, “affine transformation”, equations (5)-(9)) and performing character recognition on the character image which is subjected to the form transformation (Wang: FIGS. 1-4; Abstract; description page 4, paragraphs 3-5; description page 5, paragraph 3).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Chu with the teaching of Wang by performing transformation processing on the character image to a predetermined orientation and then performing character recognition on the character image which is subjected to the form transformation in order to improve accuracy of character recognition and save computation cost of neural network training.
-Regarding claim 20, Chu discloses a non-transitory computer-readable storage medium having a computer program stored thereon (FIG. 1, memory 28; [0022]; [0065]-[0066]), wherein when the computer program is executed by a processor (FIG. 1, unit 16; [0070]), following operations are implemented ([0065]): obtaining at least one image block containing a character in a character image (FIG. 2, step 201; FIG. 5; [0028]; [0030]); obtaining, based on a neural network ([0043]-[0045]; [0057]; [0060]-[0064]; FIG. 4), image block form transformation information of each of the at least one image block (FIG. 4; [0061]-[0064]), the image block form transformation information being used for changing a character orientation in an image block to a predetermined orientation (FIG. 2, steps 202-204; FIG. 3; [0044], [0062] “specific angle”, “plurality of directions”; [0047], “determined orientation”; [0048]); obtaining indication information indicating whether an area occupied by the character in the image block satisfies a predetermined requirement ([0045], “confidence score”; [0048]-[0050]); in a case where the indication information indicates that the area occupied by the character in the image block satisfies the predetermined requirement (FIG. 3, step 304, [0059], “predefined threshold”), performing, according to the image block form transformation information, form transformation processing on the character image (FIG. 3, steps 303-304; FIG. 2); and performing character recognition on the character image which is subjected to the form transformation.
Chu is silent to teach more details of transformation information and performing character recognition on the character image which is subjected to the form transformation.
In the same field of endeavor, Wang teaches details of transformation information (Wang: FIG. 2; description pages 3-4, “affine transformation”, equations (5)-(9)) and performing character recognition on the character image which is subjected to the form transformation (Wang: FIGS. 1-4; Abstract; description page 4, paragraphs 3-5; description page 5, paragraph 3).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Chu with the .
Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Chu (U.S. PG-PUB NO. 2018/0158188 A1) in view of Wang (CN 106408038 A), further in view of Oguro (JP 2006260274 A)
-Regarding claim 6, Chu in view of Wang discloses the method of claim 5.
Chu in view of Wang  is silent to teach obtaining a probability value of the image block rotation information of each image block in the plurality of image blocks; selecting, from a plurality pieces of the image block rotation information of the plurality of image blocks, a piece of image block rotation information with a highest probability value; and performing, according to the selected image block rotation information, rotation processing by an integer multiple of 90 degrees indicated by the selected image block rotation information on the plurality of image blocks.
However, Oguro is an analogous art pertinent to the problem to be solved in this application and further discloses obtaining a probability value of the image block rotation information of each image block in the plurality of image blocks; selecting, from a plurality pieces of the image block rotation information of the plurality of image blocks, a piece of image block rotation information with a highest probability value; and performing, according to the selected image block rotation information, rotation processing by an integer multiple of 90 degrees indicated by the selected image block rotation information on the plurality of image blocks (Oguro: page 21, 2nd paragraph; page 19, 4th paragraph, “rotation angle showing the highest appearance probability”; FIG. 12).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Chu in view of Wang with the teaching of Oguro by performing rotation processing with an integer multiple of 90 degrees and selecting a piece of image block rotation information with a highest probability value in order to provide a character direction identification method with the easiness of appearance valuation.
Allowable Subject Matter
Claims 7 and 13-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 07/12/2021 have been fully considered but they are not persuasive. Applicant argues that Chu fails to disclose the claimed features of “obtaining indication information indicating whether an area occupied by the character in the image block satisfies a predetermined requirement” and “in a case where the indication information indicates that the area occupied by the character in the image block satisfies the predetermined requirement, performing, according to the image block form transformation information, form transformation processing on the character image” because of “the “area” is different from “reliability”” and “the confidence score in the method of Chu is different from the indication information in the amended claim 1”.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Chu teaches using confidence score as an indication to describe how reliable an estimated orientation is (Chu: [0045]) and the orientation of the image may be determined based on statistic value, such as weighted average, of the determined orientation and confidence score of each single character area (Chu: [0048]). Chu further teaches the orientation and corresponding confidence score of the text region in which the given character resides may be determined first, and then the orientation of entire image is determined based on the statistical value of at least one text region (Chu: [0049]). Chu also disclose adjusting the initial area, re-estimating the orientation and the corresponding confidence score, determining an adjusted character area in response to the corresponding confidence score greater than a predefined threshold (Chu: Fig. 3, steps 303-304)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664